Citation Nr: 0404690	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's income is excessive for Department 
of Veterans Affairs (VA) purposes.

2.  Entitlement to special monthly pension based on aid and 
attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


REMAND

The April 2002 decision on appeal found that the veteran met 
the criteria for disability for a nonservice-connected 
pension because he was unable to obtain and maintain 
employment due to disability, but denied special monthly 
pension, noting that the veteran did not need aid and 
attendance of another person.  In an April 2002 letter, the 
RO informed him that he met the medical requirements for 
pension but he did not meet the income requirements, thus his 
claim was denied.  He was also notified that his claim for 
special monthly pension was denied.  Correspondence has been 
received from the veteran amounting to a timely received 
notice of disagreement as to the special monthly pension 
issue, although the veteran was not issued a statement of the 
case as to this issue.  

It appears from the veterans arguments as well as the 
representative's statement that the veteran is seeking to 
establish that he is entitled to special monthly pension 
based upon aid and attendance in addition to seeking to 
establish that his income is not excessive.  It is noted that 
income requirements differ for regular pension and special 
pension based on aid and attendance.  The income limit for a 
veteran receiving special pension based on aid and attendance 
is higher.  38 U.S.C.A. § 1521 (West 2002).  

As to the claim for aid and attendance, it is noted that 
there is no examination specifically addressing the need for 
aid and attendance.  Furthermore, additional records of 
treatment and social work visits appear to be available, 
based on the most VA recent social work records which date 
through 2000.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims folder fails to reveal full compliance 
with the VCAA.  Accordingly, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain all relevant 
unobtained medical records relating to the 
aid and attendance claim.  These should 
include VA records and records from Pacific 
View Guest House.  

2.  The RO should request an examination of 
the veteran for housebound status or 
permanent need for aid and attendance (e.g., 
VA Form 21-2680).  The examination should 
contain sufficient information to determine 
whether the veteran is in need of regular aid 
and attendance, that is, if he is helpless or 
is so nearly helpless as to require the 
regular aid and attendance of another person.  
The criteria for establishing the need for 
aid and attendance include consideration of 
whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees 
or less; or whether the veteran is a patient 
in a nursing home because of mental or 
physical incapacity; or whether the veteran 
establishes a factual need for aid and 
attendance under the criteria set forth under 
38 C.F.R. § 3.352(a) (inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances with 
the aid of another; inability to feed self; 
inability to attend to wants of nature; or 
incapacity, physical or mental, that requires 
assistance on a regular basis to protect from 
hazards/dangers incident to daily 
environment).  See 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b), (c) (2003).  

3.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.

4.  Readjudicate the veteran's claims of 
whether the veteran's income is excessive and 
entitlement to special monthly pension based 
on aid and attendance, with application of 
all appropriate laws and regulations and 
consideration of any additional information 
obtained.  The RO should provide the veteran 
a Statement of the Case, in the event the 
benefit is not granted, as to the issue of 
special monthly pension based on aid and 
attendance.  In order for the veteran to 
obtain appellate review of this issue, he 
must follow the regulatory provisions 
governing the submission of a substantive 
appeal in order to perfect his appeal of that 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.202, 20.302(b) (2003).  
That issue should only be returned to the 
Board following the issuance of the SOC if 
this issue is perfected by the filing of a 
timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  If the 
decision with respect to any of the excessive 
income claim remains adverse to the veteran, 
he should be furnished an SSOC as to that 
claim, and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




